Judgment insofar as it imposes sentence unanimously reversed, on the law, and otherwise judgment affirmed, and matter remitted to Erie County Court -for further proceedings in accordance with the following memorandum: The appellant is remanded solely for the purpose of resentencing after the sentencing court has complied with the mandate of CPL 380.50 (People v. Herndon, 41 A D 2d 698). (Appeal from judgment of Erie County Court, convicting defendant of attempted burglary, third degree.) Present — Marsh, P. J., Moule, Cardamone, Mahoney and Goldman, JJ.